Citation Nr: 0107315	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1940 to 
August 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  The procedural history of this case is fully 
detailed in the Board's decision/remand issued on September 
25, 2000.  The record now before the Board reflects that the 
only issue that remains in appellate status is as listed on 
the title page of this decision.


FINDINGS OF FACT

1.  The appellant's combined disability rating is 80 percent 
and he meets the basic percentage standards set forth under 
regulations for a total disability rating due to individual 
unemployability.

2.  The appellant was last employed full-time in 1986 as a 
machine shop instructor at a community college, a job that he 
held for over twenty years.  Although he did not retire due 
to physical disability, his job required many hours walking 
and standing on his feet.

3.  The medical evidence of record now shows that the 
appellant has significant physical and mental impairment due 
to his frozen feet and PTSD disabilities.  The evidence also 
shows that his mobility is restricted to such an extent that 
he has required the use of an electric wheelchair since 
January 1998.

4.  The appellant's service-connected disabilities are of 
such severity in combination as to preclude him from engaging 
in substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The appellant's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is totally disabled for 
employability due to service-connected disabilities.  He is 
presently service-connected for residuals of frozen feet, 
right, rated 30 percent disabling; residuals of frozen feet, 
left, rated 30 percent disabling; post traumatic stress 
disorder (PTSD), rated 30 percent disabling; residuals of 
gunshot wound, right thigh, scar, rated 10 percent disabling; 
pes planus, bilateral, rated 10 percent disabling; and, 
otitis externa, rated noncompensable disabling.  Under the 
combined ratings table, his combined disability rating is 80 
percent.  See 38 C.F.R. § 4.25 (2000).

Total disability ratings for compensation purposes based on 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16(a) (2000).  In this 
case, the schedular criteria pursuant to section 4.16(a) have 
been met because the appellant's bilateral frozen feet, PTSD 
and right thigh gunshot wound disabilities resulted from 
injuries and/or trauma directly related to combat, and 
therefore, are considered a single disability under 38 C.F.R. 
§ 4.16(a)(4).  Hence, as these disabilities combine to a 70 
percent rating under the combined ratings table, he meets the 
basic percentage standards set forth under section 4.16(a).

Furthermore, because the appellant meets the basic percentage 
standards, the existence or degree of nonservice-connected 
disabilities or previous unemployability status must be 
disregarded if in the judgment of the rating agency such 
service-connected disabilities render him unemployable.  38 
C.F.R. § 4.16(a).  Marginal employment (earned annual income 
below the poverty threshold) is not considered "substantially 
gainful employment."  Id.

The record on appeal reflects that the appellant was last 
employed full-time in 1986 as a machine shop instructor at a 
community college, a job that he held for over twenty years.  
Although he did not retire due to physical disability, his job 
required many hours walking and standing on his feet.  Since 
his retirement in 1986, the medical evidence shows that he has 
developed a significant degree of physical and mental 
impairment caused by his bilateral frozen feet and PTSD 
disabilities that he did not previously suffer from when he 
was working.  The evidence also shows that his mobility is 
restricted to such an extent that he has required the use of 
an electric wheelchair since January 1998.  He did not have 
these kinds of physical and mental limitations when he was 
working as a machine shop instructor.  On this point, he has 
stated on appeal that his pain symptoms caused by the frozen 
feet disorders and the depression/anxiety caused by his PTSD 
have gotten progressively worse over the years which prevents 
him from performing the physical and mental tasks required of 
his former employment.

The United States Court of Appeals for Veterans Claims (the 
Court) has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
veteran in a different position than other veterans with the 
same combined disability evaluation.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, in reviewing the appellant's employment and 
education background, the Board finds that his combined 80 
percent rating does in fact place him in a different category 
than other veterans rated at the same combined level because 
the impairment he suffers from would directly impact his 
ability to work in his former employment as a machine shop 
instructor.  As noted above, it appears that he could not 
perform certain physical and mental tasks required of his 
former line of work due to pain and weakness in his lower 
extremities, and these limitations are further impaired by his 
PTSD symptoms involving depression and irritability, which 
would adversely impact his ability to interact with others in 
a classroom setting.  Hence, as the Court stated in Van Hoose 
v. Brown, the question in this case is really whether the 
appellant is capable of performing the physical and mental 
acts required by his line of employment, not whether he can 
find alternative employment.  Id. at p. 363.

In view of the foregoing, it is the Board's judgment that the 
combined adverse effect of the appellant's frozen feet and 
PTSD disabilities have a much greater degree of functional 
impairment in terms of his ability to work.  When the 
appellant's case is considered in light of the entire 
evidentiary record, including his hearing testimony, recorded 
education and employment history, and the medical evidence 
relating to his service-connected disabilities, it is apparent 
that he is unable to engage in "substantially gainful 
employment" consistent with his education and occupational 
experience.

Accordingly, the Board concludes that the appellant's service-
connected disability picture is now sufficiently profound to 
render him unemployable.  Resolving the benefit of the doubt 
in his favor, entitlement to a total disability rating based 
on individual unemployability is in order.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.16 (2000).


ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

